RESPONSE TO APPLICANT’S AMENDMENT

1.  Applicant's amendment, filed 11/08/2022, is acknowledged.
 
2.  Claims   are pending.

3.  Claims 1-4, 7-9, 17-18, 21, 28-37 are pending.

4.  Claims 8 and 33-37 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

Claims 8 and 37 are withdrawn because they read on VH of the anti-NKG2D antibody, ADI-2904/F04.  However, Applicant elected anti-NKG2D having the VH and VL of SEQ ID NO: 45 and 46.

5. Claims 1-4, 7, 9, 17-18, 21 and 28-32  are under examination as they read on a protein comprising (a) a first antigen-binding site that binds NKG2D, (b) a second antigen-binding site tht binds CD33; and (c) an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen binding site that binds CD16 and the species of (a) SEQ ID NOs: 45 and 46 (ADI-29404/F04) as the anti-NKG2D antibody, (b) SEQ ID NO: 125 and 126 (anti-CD33 antibody) and Fc domain or a portion thereof sufficient to bind CD16 that differs from the Fc domain of human IgG1 at one or more of positions that are Q347, K360, D399, F405 and K409.

6.  Applicant’s IDS, filed 11/08/2022, is acknowledged. 

7.  In view of the amendment filed on 11/08/2022, only the following rejection are remained.	

8.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.  Claims 1-4, 7, 9, 17-18, 21 and 28-32 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-11, 13-18, 20 , 26, 32-36, 38, 47-49 of copending Application No. 16971104 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the `104 application claims a protein comprising (a) Fab fragment that binds NKG2D, (b) scFv that binds CD33 and (c) an antibody Fc domain or poreion thereof sufficient to bind CD16 or an antibeon binding site that binds CD16.  The claims of the `104 application anticipates the claimed invention.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.  Claims 1-4, 7, 9, 17-18, 21 and 28-32 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-74 of copending Application No. 17736031 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the `031 application claims a protein comprising (a) a Fab fragmet that binds NKG2D, (b) scFv that binds CD33 and (c) an antibody Fc domain or a portion thereof sufficient to bind CD16.  The claims of the `031 application anticipates the claimed inveiton.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.  Claims 1-4, 7, 9, 17-18, 21 and 28-32 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16483330 (reference application) in view of Gleason et al 2014 (IDS-C55). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the `330 application are directed to TriNKets comprising anti-NKG2D antibodies, anti-SAA antibody and Fc domain or anti-CD16 antibody for the same reasons set forth in the previous Office Actions.

Applicant’s arguments, filed 11/11/2022, have been fully considered, but have not been found convincing.

Applicant requires that this rejection be held in abeyance until the indication of allowable subject matter.

The rejection maintained until Applicant addresses the rejection.


12.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.  Claims 1-4, 7, 9, 17-18, 28-30 and 32 stand rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by WO 2015/184207 (IDS B52).

The `207 publication teaches and claims a tri-specific binding molecule capable of binding to three different epitopes, I, II and III, wherein two of said three epitopes are epitopes of Cancer Antigens and the third of said three epitopes is an epitope of an Effector Cell Antigen,  (published claim 1), wherein two of said three epitopes are epitopes of Cancer Antigens and the third of said three epitopes is an epitope of an Effector Cell Antigen, wherein said Effector Cell Antigen is  NKG2D (published claim 5), wherein said first and second Cancer Antigen is CD33, and an Fc Domain that is formed by the complexing of two CH2-CH3 domains to one another, wherein said Fc Domain is capable of binding to an Fc Receptor arrayed on the surface of a cell (claims 2-3) and compositions thereof (see published claim 16 and 17, [00470]). 

Claim 9 is included because the `207 publication teaches that the epitope of an Effector Cell Antigen is a NKG2D Receptor epitope recognized by antibody KYK-2.0 [0054], [0222], [0224] which comprises claimed VH of claimed/ referenced SEQ ID NO: 49/137 and VL of SEQ ID NO: 50/ 136. 

Claims 17-18 are included because the `207 publication teaches that the antibodies including camelized antibody (i.e., VHH) [0012].

Claims 29-30 are included because the `207 publication teaches the amino acid sequence of the CH2-CH3 domain of an exemplary human IgGl is (SEQ ID NO:l), comprising CH2 amino acid residues 231-340  (i.e., comprising amino acids 234-334 of human IgG1)

The reference teachings anticipate the claimed invention.


Applicant’s arguments, filed 11/08/2022, have been fully considered, but have not been found convincing.
Applicant submits in conjunction with case law that the ’207 publication does not anticipate claim 1 at least for the following reasons.
I. The ’207 publication does not teach or suggest each and every element of the claimed protein in claim 1.
The Office fails to establish a prima facie case of anticipation because the Office fails to establish that the ’207 publication teaches or suggests at least the element of “the second antigen- binding site comprises a heavy chain variable domain (VH) and a light chain variable domain (VL), and wherein the VH and the VL of the second antigen-binding site are present on the same polypeptide” as recited in claim 1. Indeed, nowhere in the ’207 publication teaches or suggests an antigen-binding site that binds CD33 and comprises a VH and a VL that are present on the same polypeptide.
Contrary to Applicant assertion, the `207 publication defined the Tri-Specific Binding Molecules, which are multi-chain polypeptide molecules that possess three Binding Domains and are thus capable of mediating coordinated binding to three epitopes [0003], [0039], [0040] [0185], [0181], [0184], [0185].  The heterodimeric pairs are contained within the Fc region of the multispecific antibody analogs including human Fc region (i.e., must have hinge and CH2 domain). 
II. The ’207 publication does not clearly or specifically name the claimed protein in claim 1.
The Office points to MPEP at 2131.02 which states that “a genus does not always anticipate a claim to a species within the genus, however, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)” (Office Action on page 6 at point 12; underline added by the Applicant). The Office further opines “[a] species which is specifically disclosed in a prior art reference is anticipatory even though it appears ‘without special emphasis in a longer list.’ Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1376 (Fed. Cir. 2005)” (Office Action on page 6 at point 12; underline added by the Applicant).
However, the ’207 publication does not clearly or specifically name a single protein comprising an NKG2D-binding site, a CD33-binding site, and an Fc domain sufficient to bind CD16, or a third antigen-binding site that binds CD16, much less a protein further limited by the elements of “the second antigen-binding site comprises a heavy chain variable domain (VH) and a light chain variable domain (VL), and wherein the VH and the VL of the second antigen- binding site are present on the same polypeptide” (claim 1). By contrast, the ’207 publication does contain a fairly lengthy section specifically providing “exemplary trispecific binding molecules,” such as gpA33 mAb 1 x CD3 mAb 2 x DRS mAb 1, gpA33 mAb 1 x CD3 mAb 2x DRS mAb 2, EphA2 mAb 1 x CD3 mAb 2 x DRS mAb 1, EphA2 mAb 2 x CD3 mAb 2 x DR5 mAb 1, EphA2 mAb 3 x CD3 mAb 2 x DRS mAb 1, gpA33 mAb 1 x CD3 mAb 2 x EphA2 mAb 1, etc. (Section III Exemplary Trispecific Binding Molecules, pages 115-160 of the ’207 publication).
Here, to arrive at the specific protein as claimed in claim 1, it is necessary to select portions of teachings within the ’207 publication and combine them, for example, it is necessary to a least select a CD33-binding site and an NKG2D-binding site from lists of alternatives.

 This is not found persuasive because Applicant specification suffers exactly the same deficiencies because the instant specification fails to list each and every possible TriNKets comprising  a first antigen-binding site that binds NKG2D have ADI-27705 OR ADI-27724 OR ADI-27724 OR ADI27741 OR ADI27743 OR ADI-28153 OR ADI-28226 OR ADI-28154 OR ADI-29399 OR ADI-29401 OR ADI-289403 OR ADI-29405 OR ADI-29407 OR ADI-29419 OR ADI-29421 OR ADI-29424 OR ADI-29379 OR ADI-29463 OR ADI-27749 OR ADI-27744 OR ADI-28200 OR ADI-29404 OR ADI-29443 OR NKG2D, among other and a second antigen-binding site that binds CD33 such as lintuzumab OR gemtuzumab   OR vadastuzimab OR anti-CD33 antibodies listed in Table 2 of the specification or defined by specific SEQ ID Nos: listed in the specification. Yet, Applicant claims a genus of TRINKETs comprising anti-NKG2D antibodies and anti-CD33 antibodies and anti-CD16 antibody/Fc domain.   According to Applicant logic, the specification is not enabled for the whole genus of TriNKets claimed in claim 1 and the specification only enabled for six TriNKets listed in the specification [00195]: CD33-TriNKET-C26 (ADI-28226 and a CD33-binding domain), CD33-TriNKET-F04 (ADI-29404 and a CD33-binding domain), CD33-TriNKET- A44 (ADI-27744 and a CD33-binding domain), CD33-TriNKET-F47 (ADI-29447 and a CD33-binding domain), CD33-TriNKET-A49 (ADI-27749 and a CD33-binding domain) and CD33-TriNKET-F63 (ADI-27463 and a CD33-binding domain).  Applicant cannot present to the public that their claimed TriNKets can be any anti-NKG2D antibody X anti-CD33 antibody X anti-CD16 antibody/Fc-domain discussed in the specification or in known in the art, while at the same time discounting the relevance of that very same art to the anticipation of their claims.  

MPEP at 2131.02 states that "a genus does not always anticipate a claim to a species within the genus, however, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is 'described' as that term is used in 35 U.S.C. § 102(a), in that publication."). Id. at 1718".   

A species which is specifically disclosed in a prior art reference is anticipatory even though it appears “without special emphasis in a longer list.” Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1376 (Fed. Cir. 2005). Applicants have not adequately explained why choosing one antigen target from a list of hundreds potential targets is any less anticipatory if the list consisted of only one target, or ten, or a hundred, when each antigen target is explicitly listed and identified.

Even if choices are to be made, namely, selection of the specifically identified target 1 and selection of antigen 2, such choices do not disqualify the disclosure from being anticipatory. In Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1361— 62 (Fed. Cir. 2012), claims to a product comprising WS-23 (a coolant) and menthol (a flavoring agent) were found to be anticipated by a prior art disclosure in which each of the specific ingredients was recited in a longer list of alternative agents. In this case, the skilled worker would have immediately discerned that the specifically disclosed “targets” could be used in the trispecific antibody in the list seven/ about a hundred possible target had been written out.

Importantly the NKG2D target involved in the NK receptor are all linked as a target associated with activating NK cell , while co-targeting a second antigen (CD33) is a tumor antigen and thus are all "directly related".    See Perricone v. Medicis Pharm, Corp., 432F.3d 1368, 1376 (Fed. Cir. 2005) ("This court rejects the notion that one of these [fourteen skin benefit] ingredients cannot anticipate because it appears without special emphasis in a longer list.  To the contrary, the disclosure is prior art to the extent of its enabling disclosure").  Here, as in Perricone, the prior art does not merely discloses a genus . . . without disclosing the particular claimed antigen 1(NKG2D) and antigen 2 (CD33). Id at 1377.  To the contrary, `617 publication specifically discloses NKG2D and CD33 and Fc tri-specific antibody.  "This specific disclosure, even in a list, makes this case different from cases involving disclosure of a broad genus without reference to the potentially anticipating species." Perricone, 432 F.3d at 1377.  Applicant contention to the contrary is not persuasive.

Furthermore, In Ex parte Kiyoshi Ariizumi and Ponciano D. Cruz, Appeal 2013-010097, 2016, the U.S. Patent Trial and Appeal Board stated the following in affirming the anticipatory rejection of a claimed combination of elements [Emphasis added]:

... Each combination of sequence and conjugate moiety can be written down mechanically and specifically. Thus, the skilled worker would have recognized that the written list has three species for each sequence - representing the three different moieties conjugated to each sequence in the list. We don’t see a difference between a list that has one sequence or one that has 819,000 sequences since there are no choices to be made. To the contrary, the prior art disclosure is simply a shorthand representation of a list that contains a species which reads on Appellants’ claimed invention and which appears “without special emphasis” in the list. Perricone 432 F.3d 1376.

Even if choices are to be made, namely, selection of the specifically identified cytotoxin and selection of a biomolecular sequence which is DC-HIL, such choices do not disqualify the disclosure from being anticipatory. In Wm. WrigleyJr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1361-62 (Fed. Cir. 2012), claims to a product comprising WS-23 (a coolant) and menthol (a flavoring agent) were found to be anticipated by a prior art disclosure in which each of the specific ingredients was recited in a longer list of alternative agents. In this case, the skilled worker would have immediately discerned that the specifically disclosed “cytotoxin” could be conjugated to each of the biomolecular sequences in the CD-ROM as if each of the more 800,000 possible conjugate had been written out.

The decision in Ex parte Kiyoshi Ariizumi and Ponciano D. Cruz rejected Appellants’ argument that there are over 2,457,000 different combinations, which is too large to anticipate claim 21 therein. In the instant case, there is no dispute that the `765 publication disclosed all the required elements that correspond to the recited elements of the claimed composition. In accordance with Ex parte Kiyoshi Ariizumi and Ponciano D. Cruz, if one wrote down mechanically and specifically each multielement composition species from the `617 publication, the skilled worker would have recognized the composition with the recited elements, which reads on the instantly claimed invention. Clearly, in at least one embodiment, in the `617 publication taught the instantly claimed composition.


III. The classes of substituents in the ’207 publication are not sufficiently limited or well delineated and the combination of the components would not be immediately apparent to one of ordinary skill in the art.

As explained in, “[w]hen a claimed compound is not specifically named in a reference, but instead it is necessary to select portions of teachings within the reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). .. One may look to the preferred embodiments to determine which compounds can be anticipated. /n re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).” M.P.E.P. § 2131.02 III.

The classes of substituents in the ’207 publication are not sufficiently limited or well delineated. The ’207 publication provides approximately more than one hundred and twenty exemplary cancer antigens, with CD33 merely listed as one of them (e.g., paras. [0045] and [0089] and published claim 6 in the ’207 publication). Similarly, the 207 publication describes eleven “particularly suitable” effector cell-binding domains, with NKG2D listed as one of them without any teaching on NKG2D being preferred over the ten “particularly suitable” alternatives (e.g., para. [00185] and published claim 5 in the ‘207 publication). With respect to the Fc domain that is capable of binding to an Fc Receptor, para. [00272] of the ’207 publication provides three possible Fc receptors, one of which is CD16. Notably, nothing in the ’207 publication suggests that any of CD33, NKG2D and CD16 is “more suitable” or “preferred” among the vast number of alternatives provided at the same time. By contrast, the ’207 publication does explicitly provide various “preferred cancer antigen[s],” for example, DRS, EphA2, gpA33, CD3, and CD32B (paras. [00100]-[00213] of the ’207 publication). Accordingly, one of ordinary skill in the art “may look to the preferred embodiments” as suggested by M.P.E.P. § 2131.02 and would not have found the particular combination in claim 1 anticipated. Indeed, a person of ordinary skill in the art would not find the particular combination in claim 1 immediately apparent out of the vast number of categories and components because the classes of substituents are not sufficiently limited or well delineated therein.

Accordingly, claim 1 is not anticipated by the ‘207 publication. Claims 2-4, 7, 9, 17-18, 28-30 and 32 are not anticipated by the ‘207 publication at least based on their dependency from claim 1. Reconsideration and withdrawal of the rejection is respectfully requested. Similarly, claims 8 and 37 are not anticipated by the ’207 publication at least based on their dependency from claim 
This is not found persuasive because the `207 publication list CD33 and NKG2D as a choice of in the Tri-specific binding molecule [0045], [00221] and named specific anti-CD33 antibody species M195 [0089] and Gemtuzumab [00184] and a specific anti-NKG2D antibody species such as KYK-2.0 [00221]- [00225] and anti-CD16 antibody, 3G8 [00196] or Fc Domain modifications [00232], [00233].  The combination of anti-CD33 antibody, anti-NKG2D and Fc domain/anti-CD16 antibody is immediately envisage in the Tri-specific binding molecules taught by the `207 application.
See MPEP at M.P.E.P. § 2131.02 III. 
If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962) M.P.E.P. § 2131.02 III.

Importantly the NKG2D target involved in the NK receptor are all linked as a target associated with activating NK cell, while co-targeting a second antigen (CD33) is a tumor antigen and thus are all "directly related".    

14.  Claims 1, 3-4, 7, 17-20, 28-30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015153765 (of record) for the same reasons set forth in the previous Office Action mailed 8/8/2022.

 
Applicant’s arguments, filed 11/08/2022, have been fully considered, but have not been found convincing.

 I. The ’765 publication does not teach or suggest each and every element of the claimed protein in claim 1.
 Regarding the limitation “wherein the VH and VL of the second antigen-binding site are present on the same polypeptide”, Applicant argues that paragraphs [0250]-[0251] of the ’765 publication merely mention cloning of Fab regions using a Fab-encoding DNA, however, they do not provide that any VH and VL are encoded by the same nucleic acid molecule. More importantly, even if assuming, for the purpose of argument, that the ’765 publication provides that VH and VL are encoded by the same nucleic acid molecule, VH and VL being encoded by the same nucleic acid molecule and VH and VL being present on the same polypeptide are two different things. It is well known in the art that two polypeptides encoded by the same nucleic acid molecule are not necessarily present on the same polypeptide in a protein. For example, as depicted in FIGs. 5, 6, 7, 8, 9, 12, 13, and 14 of the ’765 publication, the VH and VL regions in fact are present on different polypeptides (para. [0251] and Figures 5, 6, 7, 8, 9, 12, 13, and 14 of the ’765 publication).
This is not found persuasive because the claim only requires that the “VH and VL of the second antigen-binding site are present on the same polypeptide”, the referenced Fab meet the claimed limitation since the referenced Fab (polypeptide) comprises a VH and VL.   Accordingly, the VH and VL are “present on” the referenced Fab.  In addition, the `765 teaches a Fab with a linker between the HC and LC.
II. The ’765 publication does not clearly or specifically name the claimed protein in claim 1.
The Office points to MPEP at 2131.02 which states that “a genus does not always anticipate a claim to a species within the genus, however, when the species 1s clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)” (Office Action on page 6 at point 12; underline added by the Applicant). The Office further opines “[a] species which is specifically disclosed in a prior art reference is anticipatory even though it appears ‘without special emphasis in a longer list.’ Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1376 (Fed. Cir. 2005)” (Office Action on page 6 at point 12; underline added by the Applicant).
However, the ’765 publication does not clearly or specifically name a single protein comprising an NKG2D-binding site, a CD33-binding site, and an Fc domain sufficient to bind CD16, or a third antigen-binding site that binds CD16, much less one further limited by the elements of “the second antigen-binding site comprises a heavy chain variable domain (VH) and a light chain variable domain (VL), and wherein the VH and the VL of the second antigen- binding site are present on the same polypeptide” (claim 1). By contrast, the ’765 publication does provide various multispecific antibody analogs, such as the antibody analogs target both EGFR and HER2 as depicted in FIGs. 6-15.
Here, to arrive at the specific protein as claimed in claim 1, it is necessary to select portions of teachings within the ’765 publication and combine them, for example, it is necessary to a least select a CD33-binding site and an NKG2D-binding site from lists of alternatives.
However, it remains the Examiner’s position that the `765 publication teaches and claims generating multispecific antibodies that can co-engage multiple epitopes or antigens. The `765 provides engineering of additional and novel antigen binding sites into antibody-based drugs such that a single inventive multispecific antibody analog molecule co-engages two or more different antigen targets [0007]. The multispecific analog binds at least three different targets [0025]. For anti-cancer treatment it may be desirable to target one antigen (antigen-1) whose expression is restricted to the cancerous cells while co-targeting a second antigen (antigen-2) that mediates some immunological killing activity[0184]. The multispecific antibody analog has binding specificity for one or more targets CD33 and NKG2D [0181], [0184], [0185].  The heterodimeric pairs are contained within the Fc region of the multispecific antibody analogs including human Fc region (i.e., must have hinge and CH2 domain) [0111], [0140]. An important family of Fc receptors for the IgG class is the Fc gamma receptors (FcγRs).  In humans this protein family includes FcγRIII (CD16) [0133].  The Fc variants disclosed herein may be optimized for improved or reduced binding to Fc receptors or Fc ligands [0144].  Fc comprises Ig domains CH2 and CH3 and the N-terminal hinge leading into CH2 [0133], [0248].

III. The classes of substituents in the ’765 publication are not sufficiently limited or well delineated and the combination of the components would not be immediately apparent to one of ordinary skill in the art.

As explained in M.P.E.P. § 2131.02 III, “[w]hen a claimed compound is not specifically named in a reference, but instead it is necessary to select portions of teachings within the reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). . .. One may look to the preferred embodiments to determine which compounds can be anticipated. /n re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).” M.P.E.P. § 2131.02 III.

The classes of substituents in the ’765 publication are not sufficiently limited or well delineated. On the contrary, the ’765 publication states that “[v]irtually any antigen may be targeted by the inventive multispecific antibody analogs disclosed herein, including but not limited to proteins, subunits, domains, motifs, and/or epitopes belonging to the following list of target antigens,” which is followed by a list of over eight hundred antigens including CD33 (para. [0181] of the ’765 publication). The ’765 publication then describes more than five hundred potential targets involved in oncological disease, with NKG2D listed as one of these several hundreds of targets (para. [0185] of the ’765 publication). With respect to the Fc domain that is capable of binding to an Fc Receptor, para. [0133] of the ’765 publication provides three possible Fc receptors, one of which is CD16. Altogether, the ’765 publication provides a vast number and perhaps even an infinite number of combinations. Notably, the ’765 publication provides nothing suggesting that CD33, NKG2D or CD16 is “most suitable” or “particularly preferred” over any alternatives provided at the same time. In fact, throughout the 179-page- long publication, NKG2D was only mentioned once together with more than five hundred other targets. Indeed, a person of ordinary skill in the art would not find the particular combination in claim 1 immediately apparent based on the vast number and perhaps even an infinite number of combinations in the ’765 publication as the classes of substituents are not sufficiently limited or well delineated therein.

This is not found persuasive because the `765 publication list CD33 and NKG2D as a choice of in the multispecific antibodies [0181], [0184], [0185]. The heterodimeric pairs are contained within the Fc region of the multispecific antibody analogs including human Fc region (i.e., must have hinge and CH2 domain) [0111], [0140].  The combination of anti-CD33 antibody, anti-NKG2D and Fc domain/anti-CD16 antibody is immediately envisage in the Tri-specific binding molecules taught by the `765 application.
See MPEP at M.P.E.P. § 2131.02 III. 
If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962) M.P.E.P. § 2131.02 III.

Importantly the targets involved in the oncological disease are all linked as a target associated with oncogenic cancer wherein the target one antigen (antigen- 1) expression is restricted to the cancerous cells while co-targeting a second antigen (antigen-2) that mediates some immunological killing activity, and thus are all "directly related".    See Perricone v. Medicis Pharm, Corp., 432F.3d 1368, 1376 (Fed. Cir. 2005) ("This court rejects the notion that one of these [fourteen skin benefit] ingredients cannot anticipate because it appears without special emphasis in a longer list.  To the contrary, the disclosure is prior art to the extent of its enabling disclosure").  Here, as in Perricone, the prior art does not merely discloses a genus . . . without disclosing the particular claimed antigen 1 (NKG2D) and antigen 2 (CD33). Id at 1377.  To the contrary, `675 application specifically discloses NKG2D and CD33 and Fc tri-specific antibody.  "This specific disclosure, even in a list, makes this case different from cases involving disclosure of a broad genus without reference to the potentially anticipating species." Perricone, 432 F.3d at 1377.  Applicant contention to the contrary is not persuasive.

Furthermore, In Ex parte Kiyoshi Ariizumi and Ponciano D. Cruz, Appeal 2013-010097, 2016, the U.S. Patent Trial and Appeal Board stated the following in affirming the anticipatory rejection of a claimed combination of elements [Emphasis added]:

... Each combination of sequence and conjugate moiety can be written down mechanically and specifically. Thus, the skilled worker would have recognized that the written list has three species for each sequence - representing the three different moieties conjugated to each sequence in the list. We don’t see a difference between a list that has one sequence or one that has 819,000 sequences since there are no choices to be made. To the contrary, the prior art disclosure is simply a shorthand representation of a list that contains a species which reads on Appellants’ claimed invention and which appears “without special emphasis” in the list. Perricone 432 F.3d 1376.

Even if choices are to be made, namely, selection of the specifically identified cytotoxin and selection of a biomolecular sequence which is DC-HIL, such choices do not disqualify the disclosure from being anticipatory. In Wm. WrigleyJr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1361-62 (Fed. Cir. 2012), claims to a product comprising WS-23 (a coolant) and menthol (a flavoring agent) were found to be anticipated by a prior art disclosure in which each of the specific ingredients was recited in a longer list of alternative agents. In this case, the skilled worker would have immediately discerned that the specifically disclosed “cytotoxin” could be conjugated to each of the biomolecular sequences in the CD-ROM as if each of the more 800,000 possible conjugate had been written out.

The decision in Ex parte Kiyoshi Ariizumi and Ponciano D. Cruz rejected Appellants’ argument that there are over 2,457,000 different combinations, which is too large to anticipate claim 21 therein. In the instant case, there is no dispute that the `765 publication disclosed all the required elements that correspond to the recited elements of the claimed composition. In accordance with Ex parte Kiyoshi Ariizumi and Ponciano D. Cruz, if one wrote down mechanically and specifically each multielement composition species from the `765 publication, the skilled worker would have recognized the composition with the recited elements, which reads on the instantly claimed invention. Clearly, in at least one embodiment, in the `765 publication taught the instantly claimed composition.


15.  Claims 1-4, 7, 17-20, 28-32 stand rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by WO2016207273 (IDS-B77) for the same reasons set forth in the previous Office Action mailed 8/8/2022.

Applicant’s arguments, filed 11/08/2022, have been fully considered, but have not been found convincing.

Applicant submits that the ’273 publication does not clearly or specifically name a single protein comprising an NKG2D-binding site, a CD33-binding site, and an Fc domain sufficient to bind CD16, or a third antigen-binding site that binds CD16, much less one further limited by the elements of “the second antigen-binding site comprises a heavy chain variable domain (VH) and a light chain variable domain (VL), and wherein the VH and the VL of the second antigen- binding site are present on the same polypeptide” (claim 1). By contrast, the ’273 publication does specifically provide various multispecific protein species, such as Anti-CD1 9-lgG1- Femono-Anti-CD3, Anti-CD19-lgG1-Fcmono-Anti-NKp46, CD19-F2-NKp46-3, CD19-F6- NKp46-3, CD19-F9-NKp46-3, CD19-F11-NKp46-3, etc. (Examples in the ’273 publication).

Here, to arrive at the specific protein as claimed in claim 1, it is necessary to select portions of teachings within the ’273 publication and combine them, for example, it is necessary to a least select a CD33-binding site and an NKG2D-binding site from lists of alternatives.
The combination of anti-CD33 antibody, anti-NKG2D and Fc domain/anti-CD16 antibody is immediately envisage in the multispecific proteins taught by the `273 application.
See MPEP at M.P.E.P. § 2131.02 III. 
If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962) M.P.E.P. § 2131.02 III.

II. The classes of substituents in the ’273 publication are not sufficiently limited or well delineated and the combination of the components would not be immediately apparent to one of ordinary skill in the art.

Applicant submits that the classes of substituents in the ’273 publication are not sufficiently limited or well delineated. The ’273 publication describes seven potential target antigens on NK cells, one of which is NKG2D. In the context of the 7 potential target antigens, the ’273 publication fails to teach a protein that also binds CD33. At pages 31-32 of the ‘273 publication, CD33 is listed among about one hundred exemplary cancer antigens (see also the ’273 publication at page 15, lines 20 to 22). With respect to the Fc domain, the ’273 publication also provides at least two options—“heterotrimer proteins are provided that have three antigen binding domains and that either lack binding to CD16 via an Fc domain, or that additionally comprise an Fc domain that binds to CD16” (page 5, lines 32-34 of the ’273 publication). With respect to the elements of “the second antigen-binding site comprises a heavy chain variable domain (VH) and a light chain variable domain (VL), and wherein the VH and the VL of the second antigen-binding site are present on the same polypeptide,” the ’273 publication provides various alternative “peptide configurations,” for example, at least fifty “peptide configurations” as provided in the ’273 publication do not comprise a VH and a VL present on the same polypeptide (see, e.g., pages 36- 44 of the ’273 publication). Altogether, the ’273 publication provides a vast number of combinations. Notably, the ‘273 publication provides nothing suggesting that CD33, NKG2D, or CD16 is “most suitable” or “particularly preferred” over any alternatives provided at the same time. Indeed, a person of ordinary skill in the art would not find the particular combination in claim 1 immediately apparent based on the vast number of combinations in the ’273 publication as the classes of substituents are not sufficiently limited or well delineated therein.

This is not found persuasive, contrary to applicant assertion that the ’273 publication fails to teach a protein that also binds CD33, the `273 publication teaches and claims the first and second polypeptide chains are derived from antibodies having VH and VL (see published claims 7, 8-20).  Further, the `273 publication teaches ABDs that binds a cancer antigen (e.g., CD33 (page 31, line 33)) (see pages 2-3, 1st and 2nd ¶¶ under Summary of the invention).  Regarding the Fc, the `273 teaches specific species in the table present on pages 50-51 and list several known Fc modifications listed in different patents, PCT publications and NPL (page 51, lines 15+).  Figs 2&3 show that the VH and VL are present on the same polypeptide.

Also, the Examiner directs Applicant's attention to the MPEP at 2131.02 which states that "a genus does not always anticipate a claim to a species within the genus, however, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is 'described' as that term is used in 35 U.S.C. § 102(a), in that publication."). Id. at 1718".   

A species which is specifically disclosed in a prior art reference is anticipatory even though it appears “without special emphasis in a longer list.” Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1376 (Fed. Cir. 2005). Applicants have not adequately explained why choosing one antigen target from a list of hundreds potential targets is any less anticipatory if the list consisted of only one target, or ten, or a hundred, when each antigen target is explicitly listed and identified.

Even if choices are to be made, namely, selection of the specifically identified target 1 and selection of antigen 2, such choices do not disqualify the disclosure from being anticipatory. In Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1361— 62 (Fed. Cir. 2012), claims to a product comprising WS-23 (a coolant) and menthol (a flavoring agent) were found to be anticipated by a prior art disclosure in which each of the specific ingredients was recited in a longer list of alternative agents. In this case, the skilled worker would have immediately discerned that the specifically disclosed “targets” could be used in the trispecific antibody in the list seven/ about a hundred possible target had been written out.

Importantly the NKG2D target involved in the NK receptor are all linked as a target associated with activating NK cell , while co-targeting a second antigen (CD33) is a tumor antigen and thus are all "directly related".    See Perricone v. Medicis Pharm, Corp., 432F.3d 1368, 1376 (Fed. Cir. 2005) ("This court rejects the notion that one of these [fourteen skin benefit] ingredients cannot anticipate because it appears without special emphasis in a longer list.  To the contrary, the disclosure is prior art to the extent of its enabling disclosure").  Here, as in Perricone, the prior art does not merely discloses a genus . . . without disclosing the particular claimed antigen 1(NKG2D) and antigen 2 (CD33). Id at 1377.  To the contrary, `617 application specifically discloses NKG2D and CD33 and Fc tri-specific antibody.  "This specific disclosure, even in a list, makes this case different from cases involving disclosure of a broad genus without reference to the potentially anticipating species." Perricone, 432 F.3d at 1377.  Applicant contention to the contrary is not persuasive.

Furthermore, In Ex parte Kiyoshi Ariizumi and Ponciano D. Cruz, Appeal 2013-010097, 2016, the U.S. Patent Trial and Appeal Board stated the following in affirming the anticipatory rejection of a claimed combination of elements [Emphasis added]:

... Each combination of sequence and conjugate moiety can be written down mechanically and specifically. Thus, the skilled worker would have recognized that the written list has three species for each sequence - representing the three different moieties conjugated to each sequence in the list. We don’t see a difference between a list that has one sequence or one that has 819,000 sequences since there are no choices to be made. To the contrary, the prior art disclosure is simply a shorthand representation of a list that contains a species which reads on Appellants’ claimed invention and which appears “without special emphasis” in the list. Perricone 432 F.3d 1376.

Even if choices are to be made, namely, selection of the specifically identified cytotoxin and selection of a biomolecular sequence which is DC-HIL, such choices do not disqualify the disclosure from being anticipatory. In Wm. WrigleyJr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1361-62 (Fed. Cir. 2012), claims to a product comprising WS-23 (a coolant) and menthol (a flavoring agent) were found to be anticipated by a prior art disclosure in which each of the specific ingredients was recited in a longer list of alternative agents. In this case, the skilled worker would have immediately discerned that the specifically disclosed “cytotoxin” could be conjugated to each of the biomolecular sequences in the CD-ROM as if each of the more 800,000 possible conjugate had been written out.

The decision in Ex parte Kiyoshi Ariizumi and Ponciano D. Cruz rejected Appellants’ argument that there are over 2,457,000 different combinations, which is too large to anticipate claim 21 therein. In the instant case, there is no dispute that the `765 publication disclosed all the required elements that correspond to the recited elements of the claimed composition. In accordance with Ex parte Kiyoshi Ariizumi and Ponciano D. Cruz, if one wrote down mechanically and specifically each multielement composition species from the `617 publication, the skilled worker would have recognized the composition with the recited elements, which reads on the instantly claimed invention. Clearly, in at least one embodiment, in the `617 publication taught the instantly claimed composition.

16.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.  Claims 1-4, 7, 17-19, 28-30, 32 stand rejected under 35 U.S.C. 103 as being unpatentable over Vallera et al (Clin Cancer Res; 22(14); 3440–50, online Feb 4 2016) in view of the US2004/0038339 (IDS-A04) to Kufer or Bryceson et al.  (Blood (2006) 107 (1): 159–166) for the same reasons set forth in the previous Office Action mailed 8/8/2022.

18.  Claim 31 stands rejected under 35 U.S.C. 103 as being unpatentable over Vallera et al (Clin Cancer Res; 22(14); 3440–50, online Feb 4 2016) in view of the US2004/0038339 (IDS-A04) to Kufer or Bryceson et al.  (Blood (2006) 107 (1): 159–166), as applied to claims 1-7, 17-20, 26-30, 32 above, and further in view of Choi et al (. Mol Cancer Ther; 12(12); 2748–59) for the same reason set forth in the previous Office Actions.

19.  Claim 9 stands rejected under 35 U.S.C. 103 as being unpatentable over Vallera et al (Clin Cancer Res; 22(14); 3440–50, online Feb 4 2016) in view of the US2004/0038339 (IDS-A04) to Kufer or Bryceson et al.  (Blood (2006) 107 (1): 159–166), as applied to 1-7, 17-20, 26-30, 32 above and further in view of WO2016134371 (IDS-B66) for the same reason set forth in the previous Office Actions.


Applicant’s arguments, filed 11/08/2022, have been fully considered, but have not been found convincing.

I.    There is no reasonable expectation of success to combine the cited references to arrive at the claimed subject matter

 Applicant argues in conjunction with case law, that there was no reasonable expectation of success when combining the cited references at least because of the unpredictability in relevant art. Applicant submits that Vallera does not offer any reasonable expectation of success to introduce an additional antigen-binding site that binds NKG2D in the CD33xCD33 BiKE or to replace the IL15 intramolecular linker with an antigen-binding site that binds NKG2D, by which to “have enhanced the cytotoxicity of NK cells in treating MDS” as alleged by the Office (Office Action on page 14 at point 15). On the contrary, Vallera provides that the IL-15 TriKE has qualities that “are ideal for NK cell therapy of myeloid malignancies or targeting antigens of solid tumors” (Vallera at Abstract). In other words, Vallera suggests that replacing the IL-15 intramolecular linker in the IL-15 TriKE with anything else would be a modification away from the IL-15 TriKE which offers “ideal” NK cell therapy (See Vallera at Abstract).

Further, Applicant argues that Vallera teaches that “ the IL15 TriKe platform can easily be adapted to target other tumors by switching the anti-CD33 scFv portion for an scFv targeting different tumor antigen such as EpCAM present on solid tumor targets, making this a versatile platform for self-sustained NK cell-based immunotherapies,” to support the obviousness allegation (Office Action on page 18 at point 15). However, this section of Vallera in fact states modifying the IL15 TriKE by replacing CD33 with another tumor antigen while keeping the IL15 intramolecular linker. Indeed, by way of the modification suggested by Vallera, the IL15 TriKE platform is still based on the IL15 intramolecular linker. Accordingly, the teaching on the platform being versatile suggests that there is no reasonable expectation of success for one skilled in the art to replace the IL15 intramolecular linker in the platform with anything else, which supports a non-obviousness finding.

Also in view of the high unpredictability in relevant art, there is, indeed, no reasonable expectation of success specifically with respect to adding an antigen-binding site in the BiKE or substituting the cytokine IL-15 intramolecular linker with an antigen-binding site, let alone one that binds NKG2D.

Applicant respectfully reiterates herein why none of Kufer or Bryceson offers any reasonable expectation of success to be combined with Vallera, as detailed in the response to the final Office Action submitted on June 7, 2022, for the Office’s convenience of consideration. None of Kufer or Bryceson offers any reasonable expectation of success to be combined with Vallera to arrive at the claimed protein in claim 1 at least because none of Kufer or Bryceson shows enhancing cytotoxicity of NK-cells by engaging NKG2D and CD16 by a single protein. Kufer teaches “NKG2D-specific multifunctional molecules” but not enhancing cytotoxicity of NK-cells by engaging both NKG2D and CD16 by a single protein (Kufer at para. [0012]). Accordingly, substituting a tumor-associated antigen of Kufer by CD33 as alleged by the Office would not arrive at the protein as claimed in claim 1. Bryceson provides no reasonable expectation of success, either. Bryceson’s teaching is entirely limited to cross-linking various types of NK cell receptors on resting NK cells. Bryceson used a cross-linking experiment to cluster receptors together on the cell surface, thereby enhancing a Ca”* signal so that it can be detected (Bryceson at Figure 3). This method is merely used to “bypass[] the complexity of mammalian target cells but does not reproduce physiological receptor-ligand interactions,” and does not “approximate the biophysical properties of receptor--ligand interactions in opposing membranes” (as explained by a co-author of Bryceson in Long et al. (2013) Annu Rev. Immunol 31 at pages 4 and 8; IDS-C28 filed herewith). In view of the cross-linking data in Bryceson, a person of ordinary skill in the art may appreciate that the higher level of Ca”* flux observed with this co-crosslinking was attributable, at least in part, to receptor clustering. Such an experimental method does not suggest any advantage of having a CD16-binding site and an NKG2D-binding site in the same protein, let alone further having a CD33-binding site. Indeed, based on Bryceson, a person of ordinary skill in the art would not have been able to predict whether or not the presence of a CD16-binding site and an NKG2D-binding site in the same protein could enhance NK cell activation, let alone cytotoxicity related to CD33-binding.

It remains the Examiner’s position that given that NKG2D and CD16 signaling mediates the cytotoxicity of NK cells, as taught by Kufer and Bryceson, it would have been obvious to one of ordinary skill in the art to have provided/engineered/ incorporated an additional antigen-binding site that binds NKG2D, and thus to have enhanced the cytotoxicity of NK cells in treating MDS of Vallera et al.
Those of skill in the art would have had a reason to substitute the tumor-associated antigen of Kufer with the CD33 tumor associated antigen taught by Vallera et al because CD33 tumor antigen is associated with myeloid cancer cells such as human acute promeylcytic leukemia cells.  Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).  
The motivation to generate a single protein capable of activating NK cells by way of NKG2D and Fc domain binding to CD16 co-stimulation plus the tumor targeting domain, anti-CD33, would provide a more potent trispecific engagement therapy in the treatment of CD33-expressing cancer.

The case law tells us that a “reasonable” expectation of success does not require absolute certainty of success.  See Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165-66 (Fed. Cir. 2006), citing In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988)) ”Obviousness does not require absolute predictability of success . .  All that is required is a reasonable expectation of success.”). The question of whether there would have been a reasonable expectation of success depends on the facts of the situation. Se Par Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d 1186, 1196 (Fed. Cir. 2014).

The reasonable expectation of success requirement for obviousness does not necessitate an absolute certainty for success. In re O'Farrell, 853 F.2d  894, 903-04 (Fed.Cir.1988).

Vallera et al teach therapeutic activity of a trispecific killer engager (TriKE) platform comprising CD16 × CD33 scFvs with or without IL15.  Kufer teaches that cytotoxicity of NK-cells is enhanced by activation of both CD16 and NKG2D-mediated signals [0020]. Bryceson et al teaches synergy among receptors on resting NK cells for the activation of natural cytotoxicity and cytokine secretion. Bryceson et al shows synergistic activation of human NK cells by cross-linking NKG2D and CD16 (see page 162, left col., 1st ¶). Thus, those of ordinary skill in the art would have had a reasonable expectation of success to have provided/engineered/ incorporated an additional antigen-binding site that binds NKG2D, and thus to have enhanced the cytotoxicity of NK cells in treating MDS of Vallera et al.

Vallera et al teach that the TriKE platform can easily be adapted to target other tumors by switching the anti-CD33 scFv portion for an scFv targeting a different tumor antigen such as EpCAM present on solid tumor targets, making this a versatile platform for self-sustained NK cell based immunotherapies (page 3449, last ¶).  Vallera et al teaches that NK cells mediate ADCC through the highly potent CD16 (FcγRIII) activation receptor.   To better target NK cells to malignant targets, they created and tested bispecfiic or trispecific killer engagers (biKE and TriKE) each incorporating an antihuman anti-CD16 scFV with other scFvs directed against epitopes on malignant cells.  These agents forms an immunologic synapse between the highly activating CD16 receptor on NK cells and specific tumor antigens and markedly enhance cytotoxic killing of various human cancers.  1633 BiKE enhances NK cell responses to CD33+ AML and MDS targets (page 3440-3441, bridging ¶).  
 
Those of skill in the art would have had a reason to substitute the tumor-associated antigen of Kufer with the CD33 tumor associated antigen taught by Vallera et al because CD33 tumor antigen is associated with myeloid cancer cells such as human acute promeylcytic leukemia cells.  Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

Moreover, Vallera teaches that IL15 is a signaling for NK cell development, proliferation, survival and activation.  Vallera teaches that the TriKE 16X15X33  molecule successfully boosted ADCC in vitro and in vivo compared with bispecific antibody without IL15. Importantly, the new molecule had the ability to expand and sustain human NK cells in vivo in a xenograft model. This off-the-shelf drug is cost effective and easy to use, desirable qualities for enhancing the selectivity of NK cell therapy of myeloid malignancies or targeting antigens of solid tumors (see Translational Relevance). Vallera teaches that their TriKE platform improved the NK cell response to CD33+ targets, including primary AML blasts, with significantly enhanced cytotoxic and cytokine production compared to the 1633 BiKE (1st ¶ under Discussion). Vallera et al teach that the 161533 TriKE molecules could also be used to enhance endogenous NK cell function against NK sensitive malignancies in the posttransplant setting, with minimal effects on T cells as demonstrated by our in vitro studies, particularly in refractory disease or in patients undergoing reduced intensity conditioning. Although studies shown here target the CD33 antigen in myeloid tumors, the IL15 TriKE platform can easily be adapted to target other tumors by switching the anti-CD33 scFv portion for an scFv targeting a different tumor antigen such as EpCAM present on solid tumor targets, making this a versatile platform for self-sustained NK cell–based immunotherapies (last ¶).

The motivation to generate a single protein capable of activating NK cells by way of NKG2D and Fc domain binding to CD16 co-stimulation plus the tumor targeting domain, anti-CD33, would provide a more potent trispecific engagement therapy in the treatment of CD33-expressing cancer.

II. The Unexpected Results Achieved Would Rebut Any Presumption of Obviousness
 
The unexpected results are commensurate in scope with the claimed subject matter

The Office opines that “[n]ot all the combinations would result in the surprising effect of enhancing cytotoxic activity of rested human NK cells” (Office Action on page 23 at point 15). The Office alleges that “[t]here is no showing that other embodiments falling within the claim will behave in a similar manner” (Office Action on page 23 at point 15). Applicant respectfully disagrees.

It is a well-settled legal principle that, while the unexpected data need to be commensurate in scope with the claimed invention, an applicant is not required to show unexpected data over the entire scope of the claims. MPEP § 2145 (“when considering whether proffered evidence is commensurate in scope with the claimed invention, Office personnel should not require the applicant to show unexpected results over the entire range of properties possessed by a chemical compound or composition,” emphasis added). MPEP § 2145 explicitly provides  that “a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan ‘could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof” citing /n re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the nonobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof.) (emphasis added). In fact, a single exemplary showing may be sufficient to establish a reasonable correlation between the showing and the entire scope of the claim, when viewed by a skilled artisan. /d.; see, e.g., In re Chupp, 816 F.2d 643, 646 (Fed. Cir. 1987) (holding that an unexpected property shown in connection with “one of a spectrum of common properties .. . can be enough” to establish non-obviousness). The proffered evidence is commensurate in scope with the claimed invention if it would allow the skilled artisan to reasonably extend the probative value of the data. Jn re Kollmann, 595 F.2d 48 (CCPA 1979).

Applicant reiterates here the unexpected data discussed in the response dated January 14, 2022 to the non-final office action. The specification provides various exemplary proteins as claimed in claim 1, for example, CD33-TriNKET-C26 and CD33-TriNKET-F04 (Paragraphs [00195] and [00204]-[00205] in the as-filed specification). Example 11 and FIG. 40C show that CD33-TriNKET-C26 and CD33-TriNKET-F04 “are able to enhance cytotoxic activity of rested human NK cells in a dose-responsive manner towards the [THP-1] cancer cells” whereas “CD33 monoclonal antibody showed no effect on THP-1 cells” (para. [00204], Example 11 and FIG. 40C in the as-filed specification). Indeed, the as-filed specification shows that “TriNKETs were able to circumvent protection from mAb therapy seen with THP-1 cells, and induce NK cell mediated lysis despite high levels of FcR” (Para. [00212] in the as-filed specification).
Applicant submits that the Office alleges that “the results achieved occurred exclusively in an embodiment of the invention as recited in claim 1... renders the observations not commensurate in scope to claim 1” (Office Action on page 23 at point 15). Applicant respectfully disagrees and submits that MPEP § 2145 explicitly provides that “a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan ‘could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof” citing /n re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (emphasis added). In fact, a single exemplary showing may be sufficient to establish a reasonable correlation between the showing and the entire scope of the claim, when viewed by a skilled artisan. /d.; see, e.g., In re USPQ 289, 296 (CCPA 1980) (Evidence of the nonobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof.) (emphasis added). In fact, a single exemplary showing may be sufficient to establish a reasonable correlation between the showing and the entire scope of the claim, when viewed by a skilled artisan. /d.; see, e.g., In re Chupp, 816 F.2d 643, 646 (Fed. Cir. 1987) (holding that an unexpected property shown in connection with “one of a spectrum of common properties .. . can be enough” to establish non-obviousness). The proffered evidence is commensurate in scope with the claimed invention if it would allow the skilled artisan to reasonably extend the probative value of the data. Jn re Kollmann, 595 F.2d 48 (CCPA 1979).

This not found persuasive for the reasons set forth in the previous office Action mailed 08/08/2022.   The burden is on the applicant to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance for the claimed genus. Again, the asserted unexpected results are not commensurate in scope of the claimed invention, the results are limited in scope to two TriNKets, CD33-TriNKET-C26 and CD33-TriNKET-F04, while the claims are directed to genus proteins comprising a genus of antigen-binding sites that bind NKG2, CD33 and CD16/Fc domains or portion thereof sufficient to bind CD16. The results are, therefore, of limited value in overcoming the Examiner’s strong prima facie case.


B. The results were unexpected in the face of the teachings of Bryceson

The Office alleges that “Applicant fails to show that the results were unexpected in the face of the teachings of Bryceson teaching that synergistic activation of human NK cells by cross-linking NKG2D and CD16” while pointing to page 162, left col. 1 para. of Bryceson (Office Action on page 24 at point 15). Applicant respectfully disagrees.

Applicant respectfully reiterates herein why the results were unexpected in view of Bryceson, as detailed in the response to final Office Action submitted on June 7, 2022, for the Office’s convenience of consideration. Page 162, left col. 1st ¶ of Bryceson provides that “[c]o-crosslinking CD16 with NKG2D, 2B4, CD2, or DNAM-1 enhanced the peak Ca2+ (Figure 3).” As detailed above in this response, Bryceson used a cross-linking experiment to cluster receptors together on the cell surface, thereby enhancing a Ca2+ signal (Bryceson at Figure 3). In view of the cross-linking data in Bryceson, a person of ordinary skill in the art may appreciate that the higher level of Ca2+ flux observed with this co-crosslinking was attributable, at least in part, to receptor clustering. Such an experimental method does not suggest any advantage of having a CD16-binding site and an NKG2D-binding site in the same protein, let alone further having a CD33-binding site. Indeed, based on Bryceson, a person of ordinary skill in the art would not have been able to predict enhanced cytotoxicity activity related to CD33-binding in comparison to CD33 monoclonal antibody.

This is not found persuasive because the title to of Bryceson is directed to synergy among receptors on resting NK cells for the activation of natural cytotoxicity and cytokine secretion.  Fig. 1 of Bryceson shows that engagement of CD16 induces cytotoxicity by resting NK cell.  It is noted that the instant claims are directed to TriNKets with no limitation to the specific mechanism of action including the one taught by Bryceson et al; wherein Bryceson et al teach that Ca2+ mobilization is among early steps leading to perforin-dependent NK-cell cytotoxicity (page 162, under Synergistic Ca2 flux correlates with degranulation).  Bryceson further teaches that to test whether combinations of receptors that synergize to activate Ca2 flux and cytokine secretion could also signal for cytotoxicity by resting NK cells, the redirected lysis assay shown in Figure 1 was used (page 164, under Cytotoxicity induced by pair-wise combinations of receptors).   Each NKp46, NKG2D, 2B4, DNAM-1, and CD2 receptors contributes a signal in resting NK cells, as shown by synergistic activation by specific pair-wise combinations of receptors. The observed synergies among receptors involved in natural cytotoxicity are depicted in Figure 7 including NKG2D.   The results revealed a complex hierarchy, synergy, and redundancy among activation receptors on NK cells. A hierarchy of CD16 >NKp46 >2B4 >NKG2D, DNAM-1> CD2 can be established on the basis of requirements for NK-cell activation. 
(ii) Applicant fails to show that the results were unexpected in the face of the teachings of Bryceson teachings that synergistic activation of human NK cells by cross-linking NKG2D and CD16 (see page 162, left col., 1st ¶). Rather, “expected beneficial results are evidence of obviousness of a claimed invention. Just as unexpected beneficial results are evidence of unobviousness. “ In re Skoner, 517 F.2d 947, 950 (CCPA 1975). 

C. The claimed subject matter achieves advantage over that in Kufer

The Office alleges that “[t]he unexpected results argument failed because the Applicant did not provide ‘persuasive reasoning or credible evidence that the claimed invention achieves any advantage over, or even any result different from, [Kufer or Bryceson]’” (Office Action on page 24 at point 15). Applicant respectfully disagrees.

Applicant respectfully reiterates herein why the results were unexpected in view of Kufer, as detailed in the response to final Office Action submitted on June 7, 2022, for the Office’s convenience of consideration. The Office relies upon paragraphs [0020] and [0204]- [0205] (Example 6) in Kufer and alleges that Kufer “show[s] that NKG2D co-engagement with CD 16 would enhance cytotoxicity of NK-cells” (Office Action on page 8). However, these sections in Kufer teach using two antibodies—an anti-NKG2D antibody and an anti-CD16 antibody (paragraph [0205] in Kufer). Indeed, the claimed subject matter achieves at least the advantage of using a single protein that binds both NKG2D and CD16 over what is taught in Kufer.

This is not found persuasive  because claim 1 encompass two antibodies: an anti-NKG2G antibody and an anti-CD16 antibodies. And the Kufer et al teaches single protein that binds both NKG2D and CD16 .

(iii) The unexpected results argument failed because the Applicant did not provide "persuasive reasoning or credible evidence that the claimed invention achieves any advantage over, or even any result different from, [Kufer or Bryceson]." (Emphasis added.) The Board cited In re Hampel, 162 F.2d 483, 485 (CCPA 1947).

20.  No claim is allowed.

21.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

21.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 19, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644